Title: To George Washington from Benjamin Lincoln, 8 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War-office April 8th 1782
                        
                        Colonel Carrington has laid before me several estimates for the southern service, among which is that of
                            purchasing a number of horses for Colonel Armand—the necessity and importance of granting them depends upon the force your
                            Excellency intends to send into the southern States—and; as the state of our finances not only requires the most rigid
                            oeconomy, but that the little money at our disposal should be applied to such uses as will best promote the public
                            interest—this induces the necessity of asking your Excellency what additional force will be sent to the southward.
                        I suppose that Colonel Carrington’s estimates are made on too large a scale, and that the force he calculates
                            for will not be employed in the southern States.
                        General Greene has a large Body of Horse with him now—the Enemy have none to oppose them, and it is out of
                            their power to mount any considerable number.
                        If your Excellency should be of opinion that the completion of Armand’s Corps can be dispensed with at
                            present, it will considerably lessen our estimates for the demand of immediate cash. I have the honor to be, with perfect
                            esteem and respect, my dear General, Your most obedient Servant
                        
                            B. Lincoln
                        
                    